
	

114 HCON 44 IH: Commemorating the 100th Anniversary of the 1915 Panama–California Exposition and the establishment of Balboa Park in San Diego, California.
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 44
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2015
			Mrs. Davis of California (for herself, Mr. Hunter, Mr. Peters, and Mr. Vargas) submitted the following concurrent resolution; which was referred to the Committee on Natural Resources
		
		CONCURRENT RESOLUTION
		Commemorating the 100th Anniversary of the 1915 Panama–California Exposition and the establishment
			 of Balboa Park in San Diego, California.
	
	
 Whereas in 1868, San Diego civic leaders set aside 1,400 acres of land, which became known as City Park;
 Whereas in 1910, in preparation for the Panama–California Exposition hosted by San Diego, that park was named Balboa Park in honor of Spanish-born Vasco Nuñez de Balboa, the first European to see the Pacific Ocean while exploring in present-day Panama;
 Whereas the 1915–1916 Panama–California Exposition commemorated the opening of the Panama Canal and was the first of two expositions that added to Balboa Park’s dramatic architecture;
 Whereas in 1914, John D. and Adolph Spreckels donated the Spreckels Organ, one of the world's largest outdoor pipe organs, to the City of San Diego for the Panama–California Exposition, and this unique organ contains 4,530 pipes ranging in length from the size of a pencil to 32 feet and is housed in an ornate vaulted structure with highly embellished gables;
 Whereas the San Diego Zoo was established in Balboa Park at the close of the Exposition in the fall of 1916, when Dr. Harry Wegeforth, a local physician, conceived the idea of starting a zoo after hearing the roar of a lion, one of the few wild animals displayed in cages at the Exposition, and the Balboa Zoo is now home to more than 3,700 rare and endangered animals representing over 660 species and subspecies and a prominent botanical collection with more than 700,000 plants—a world famous conservation organization where visitors view exotic animals in habitat environments;
 Whereas in 1926, the Fine Arts Gallery of San Diego, now The San Diego Museum of Art, opened to the public, and its renowned holdings include a fine selection of European old masters, 19th and 20th century American art, an encyclopedic Asian collection, and growing collections of contemporary and Latin American art;
 Whereas in 1933, the San Diego Natural History Museum opened within the park and is housed in a building created with Works Project Administration assistance;
 Whereas in 1935–1936, Balboa Park hosted its second major exposition, the California Pacific International Exposition, which helped boost the local economy during the depression and added additional structures and landscaping, many of which now host cultural institutions and events;
 Whereas the internationally acclaimed, Tony Award-winning Old Globe, one of the most esteemed regional theaters in the country, was founded within Balboa Park in 1935, and now boasts three unique venues: the historic Old Globe Theatre (built for the 1935 exposition and expanded and rebuilt in 1978), the intimate Sheryl and Harvey White Theatre, and the outdoor Lowell Davies Festival Theatre;
 Whereas Balboa Park helped support military efforts in World War I and World War II, when most of the buildings on the Central Mesa became adjuncts to the adjacent Naval hospital, the House of Hospitality became a nurses' dormitory, the Lily Pond became a rehabilitation pool, and 400 hospital beds were placed in the San Diego Fine Arts Gallery;
 Whereas on December 25, 1946, the California Tower carillon was installed; whose chimes are still heard across the park on every quarter hour;
 Whereas in 1978, two devastating fires struck Balboa Park, resulting in the destruction of the Electric Building, including the San Diego Aerospace Museum collection, and the 1935 Old Globe Theatre, both of which were rebuilt with private donations;
 Whereas in the 1980s, the San Diego Model Railroad Museum, the Museum of Photographic Arts, the San Diego Automotive Museum and the Veterans Museum and Memorial Center all opened within Balboa Park;
 Whereas in the 1990s, the beautiful Japanese Friendship Garden, the Mingei International Museum, the San Diego Art Institute: Museum of the Living Artist, the WorldBeat Center, and the Hall of Champions Sports Museum opened;
 Whereas Balboa Park has grown to become the one of the Nation’s largest urban cultural parks, encompassing more than 1,172 acres, including 14 formal gardens, and the park is home to 15 major museums, nearly 100 arts, education, recreational, social and sports organizations, renowned performing arts venues, as well as the world famous San Diego Zoo;
 Whereas Balboa Park celebrates history, art, music, science, and culture and has been a city treasure for one century; and
 Whereas the 2015 centennial anniversary of the Panama–California Exposition and the establishment of Balboa Park is an achievement of historic proportions for the City of San Diego, the State of California, and the United States: Now, therefore, be it
	
 That Congress commemorates the 100th anniversary of the Panama-California Exposition and the founding of Balboa Park in San Diego, California.
		
